

115 HR 6244 IH: To designate the United States courthouse located at 300 South Fourth Street in Minneapolis, Minnesota, as the “Diana E. Murphy United States Courthouse”.
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6244IN THE HOUSE OF REPRESENTATIVESJune 27, 2018Mr. Emmer (for himself, Mr. Paulsen, Mr. Lewis of Minnesota, Mr. Peterson, Ms. McCollum, Mr. Nolan, Mr. Ellison, and Mr. Walz) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the United States courthouse located at 300 South Fourth Street in Minneapolis,
			 Minnesota, as the Diana E. Murphy United States Courthouse.
	
		1.Diana E. Murphy United States Courthouse
 (a)DesignationThe United States courthouse located at 300 South Fourth Street in Minneapolis, Minnesota, shall be known and designated as the Diana E. Murphy United States Courthouse.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Diana E. Murphy United States Courthouse.
			